Title: From James Madison to Jesse Jones and Others, 3 June 1811
From: Madison, James
To: Jones, Jesse


June 3. 1811
I have recd. fellow Citizens your address, approving my Objection to the Bill contain[in]g a grant of public land, to the Baptist Church at Salem Meeting House Missippi Terry. Having always regarded the practical distinction between Religion & Civil Govt as essential to the purity of both, and as guaranteed by the Constn: of the U. S. I could not have otherwise discharged my duty on the occasion which presented itself. Among the various religious Societies in our Country, none have been more vigilant or constant in maintain[in]g that distinction, than the Society of which you make a part, and it is an honourable proof of your sincerity & integrity, that you are as ready to do so, in a case favoring the interest of your brethren, as in other cases. It is but just, at the same time, to the Baptist Church at Salem Meeting House, to remark that their application to the Natl. Legislature does not appear to have contemplated a grant of the Land in question, but on terms that might be equitable to the public as well as to themselves. Accept my friendly respects
